Table of Contents U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the period ended March 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File No. 000-50560 UPSNAP, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-0118697 (IRS Employer identification No.) 134 Jackson Street, Suite 203, P.O. Box 2399, Davidson, North Carolina 20836 (Address of Principal Executive Offices) (704) 895-4121 (Issuer’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of The Exchange Act) Yes [ ] No [X] State the number of shares outstanding of each of the issuers’ classes of common equity, as of the latest practicable date: Class of StockOutstanding May 5, 2007 Common Stock ($.001 par value)22,170,324 Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] Table of Contents UPSNAP, INC. FORM 10-QSB For the Quarter ended March 31, 2007 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. Selected Financial Statements Balance Sheet - March 31, 2007 (unaudited) 2 Statements of Operations - Three Months Ended March 31, 2007 and 2006 (unaudited) 3 Statements of Stockholders’ Equity - (unaudited) 4 Statements of Cash Flows - Three months Ended March 31, 2007 and 2005 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. Management’s Discussion and Analysis 16 ITEM 3. Controls and Procedures 22 PART II - OTHER INFORMATION ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 5. Other Information 23 ITEM 6. Exhibits 23 Signatures 1 Table of Contents PART
